Citation Nr: 1550170	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  10-20 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for testicular cancer, claimed as due to presumed in-service Agent Orange exposure.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1968, which included one year of service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in May 2008 by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).

While the Veteran initiated an appeal of the RO's denial of his claim seeking a higher rating for hearing loss, he did not perfect his appeal, nor does the record reflect that either the Veteran or VA have treated the claim as if it were in appellate status.  Thus, the claim is beyond the purview of the Board's jurisdiction.

In June 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  

In July 2015, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board requested an expert medical opinion from the Veterans Health Administration.  As this expert medical opinion, rendered in October 2015, provides a basis for granting the benefit sought, the Board is proceeding with the adjudication of this appeal without first apprising the Veteran of the content of the medical opinion, so as not to unnecessarily delay the Veteran's award of benefits, and because the full grant renders moot any possibility of prejudice to the Veteran with respect to not being provided a copy of the opinion in accordance with 38 C.F.R. § 20.903.


FINDING OF FACT

The Veteran served in the Republic of Vietnam, thereby establishing his presumed in-service exposure to Agent Orange, and a probative medical opinion links his currently-diagnosed testicular cancer to that presumed exposure.
CONCLUSION OF LAW

The criteria for service connection for testicular cancer, as due to presumed Agent Orange exposure, have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014), 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for testicular cancer, which he posits he developed as a result of his presumed exposure to Agent Orange during his year of Vietnam service.  The Veteran does not assert that his testicular cancer, first diagnosed in 1988, had its onset in or soon after service; indeed, the Veteran's service treatment records reflect no potentially related genitourinary abnormalities.  Rather, the Veteran asserts that his in-service Agent Orange exposure caused his post-service development of testicular cancer, much in the same manner that his in-service exposure caused him to develop two other herbicide-related diseases, namely Parkinson's disease and diabetes mellitus, type II.  

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to a herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  

The Veteran's DD Form 214 reflects that the Veteran served approximately one year in the Republic of Vietnam; thus, he is presumed to have been exposed to Agent Orange.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

Although testicular cancer is not expressly listed as a disease that will be presumed to be related to Agent Orange exposure, service connection for testicular cancer resulting from such exposure may nevertheless be established by probative medical evidence of such a causal link.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In that regard, the Board requested a VHA expert medical opinion exploring this theory of service connection, which was rendered by a VA urological surgeon.  

When rendering this opinion in October 2015, the urologist stated that although testicular cancer was not a disease that has been deemed presumptively due to Agent Orange exposure based on some initial studies that failed to definitively suggest a positive correlation between dioxin (the carcinogenic chemical found in Agent Orange) exposure and the development of this genitourinary cancer, later studies have suggested a correlation, citing specific 2006 and 2015 clinical studies.  The VA urologist further stated that the existence of a correlation between Agent Orange exposure and the development of testicular cancer is consistent with medical evidence that dioxin disrupts hormone synthesis and therefore may interrupt testicular development.  In sum, based on the review of relevant medical literature, the VA urologist opined that it is at least as likely as not that the Veteran's testicular cancer is related to his presumed in-service Agent Orange exposure during his Vietnam service.  

Given that a persuasive and probative October 2015 VHA opinion, which was rendered by a medical expert, predicated on an accurate medical history, and supported by a detailed rationale, links the Veteran's post-service testicular cancer to his presumed in-service Agent Orange exposure, a basis for granting service connection has been presented.  Thus, service connection for testicular cancer is warranted.  


ORDER

Service connection for testicular cancer, as secondary to presumed in-service Agent Orange exposure, is granted.  




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


